Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Claims 1-2, 5-6, 8-11, 13, 27, 83, 85 and 88-90 are pending and being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 62/193,056, filed July 15, 2015, and 62/193,569, filed July 16, 2015 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Rejection Withdrawn
The rejection of claim 13 under 35 U.S.C. 112(h) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 



The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable US Pat No. 9,605,084 (filed March 7, 2014; PTO 892) in view of US Pat No. 8,435,749 (issued May 7, 2013; PTO 892) and US 20150044216 (Wu hereafter, filed August 5, 2014, PTO 892) as applied to claims 1-2, 6, 8-10, 27 and 83 mentioned above and further in view of US Pat No. 9,650,446 (filed March 11, 2014; PTO 892) is withdrawn in light the amendment to claim 1.  The addition of the ‘446 patent does not cure the deficiency of the ‘084 patent, the ‘749 patent and Wu et al. 

The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable US Pat No. 9,605,084 (filed March 7, 2014; PTO 892) in view of US Pat No. 8,435,749 (issued May 7, 2013; PTO 892) and US 20150044216 (Wu hereafter, filed August 5, 2014, PTO 892) as applied to claims 1-2, 6, 8-10, 27 and 83 mentioned above and further in view of US 20130195849 (Spreter Von Kreudenstein hereafter, published August 1,2013; PTO 892) is withdrawn in view of the amendment to claim 1.  The addition of Spreter Von Kreudenstein does not cure the deficiency of the ‘084 patent, the ‘749 patent and Wu et al. 

The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable US Pat No. 9,605,084 (issued ; hereafter, filed August 5, 2014, PTO 892) as applied to claims 1-2, 6, 8-10, 27 and 83 mentioned above and further in view of US20140154253 (Ng hereafter, published June 5, 2014; PTO 892) is withdrawn in view of the amendment to claim 1.  The addition of Ng does not cure the deficiency of the ‘084 patent, the ‘749 patent and Wu et al. 



The rejection of claim 87 under 35 U.S.C. 103 as being unpatentable US Pat No. 9,605,084 (filed March 7, 2014; PTO 892) in view of US Pat No. 8,435,749 (issued May 7, 2013; PTO 892) and US 20150044216 (Wu hereafter, filed August 5, 2014, PTO 892) as applied to claims 1-2, 6, 8-10, 27 and 83 mentioned above and further in view of W02005056606 (Wielmetter hereafter, published June 23, 2005; PTO 892) is withdrawn as the claim has been canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests the antigen-binding polypeptide that binds to CD3 epsilon comprising a heavy chain variable region comprising SEQ ID NO: 213 and a light chain variable region (VL) comprising SEQ ID NO: 221 or SEQ ID NO: 681 and the method of killing target cells as set forth in claims 1-2, 5-6, 8-11, 13, 27, 83, 85 and 88-90. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-6, 8-11, 13, 27, 83, 85 and 88-90 are allowed. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644